Miller, PresldeNt:
The defendant was indicted, under section 1, chapter 40, acts 1903, for unlawfully delivering to one Levi McVicker a package containing intoxicating liquors, shipped collect on delivery, said McVicker not being a person having a state license to sell such liquor, and not being a bona fide consignee thereof who had in good faith ordered the same for his personal use. From the judgment on the verdict of conviction, the express company has brought the case here by writ of error.
The material facts here differ from those in State v. Kenney, 57 S. E. 823, decided at the last June term, only in that in that case the whiskey was shipped from Kentucky, in this from Ohio, and in that case the agent of the express company was indicted, in this the company itself. This case, as did that, represented an interstate transaction under control of federal law; and for the reasons assigned in State v. Kenney, we here reverse the judgment of the circuit court and discharge the defendant from further prosecution.

Reversed.